DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2019/0261405 A1) in view of Cirik et al. (US 2020/0053613 A1 – Provisional application No. 62/715,372, filed on August. 7, 2018).
Regarding claims 1 and 7, Ang et al. teach and show a method/ an apparatus, comprising: a transceiver configured to wirelessly communicate with a wireless network; and a processor coupled to the transceiver and configured to perform operations comprising:, comprising: receiving, by a processor of an apparatus implemented in a user equipment (UE), from a wireless network a trigger signal (see pars. 0141-0146 and fig. 4D: DCI signaling for triggering BWP switching, the size of one or more, or all, DCI bit fields may be determined according to the enables a UE 115 to defer monitoring of PDCCH following receipt of DCI that includes an indication of a BWP switch. In such cases, the UE 115 may receive the DCI in a first TTI and determine that the second BWP starts at a subsequent TTI based on a timeline for switching operation between different BWPs; Slotn of 400-d (downlink) of first BWP has no PDSCH), and wherein PDCCH monitoring is configured for the second BWP (see fig. 4D: Slotn+2 of 400-d (downlink) of second BWP comprising PDSCH). Ang et al. do not mention the second BWP of a secondary cell (SCell) responsive to receiving the trigger signal.  Cirik et al. teach switching from the first BWP to the second BWP of a secondary cell (SCell) responsive to receiving the trigger signal (see abstract).

Regarding claims 2 and 8, Ang et al. also teach wherein the switching comprises switching before data scheduling (see par. 0104). 
Regarding claims 3 and 9, Ang et al. also teach wherein the receiving of the trigger signal comprises receiving the trigger signal before a start of a discontinuous reception (DRX) on-duration during which the apparatus is in an active mode (see fig. 4C and pars. 0134-0140). 
Regarding claims 4 and 10, Ang et al. also teach wherein the trigger signal is received before the start of the DRX on-duration by at least a BWP switching delay of the UE (see fig. 4C and pars. 0134-0140; par. 0137). 
Regarding claims 5 and 11, Ang et al. also teach wherein the receiving of the trigger signal comprises receiving a power saving signal that triggers the switching, and wherein the receiving of the power saving signal comprises receiving a PDCCH control signal or downlink control information (DCI) (see par. 0104). 
Regarding claims 6 and 12, Cirik et al. also teach and show receiving, by the processor, from the wireless network a higher-layer signaling that configures the at least two BWPs for the SCell (see fig. 24).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643